Ostrander, J.
The case presents issues of fact only. The situation as indicated by the pleadings is a somewhat complicated one, and an analysis of the testimony does not bring the mind easily to satisfactory conclusions respecting the rights of the parties litigant. The contention which the complainant as appellant makes is that the court below should have concluded that the defendants Deinzer are stockholders (in excess of one share each), and are not creditors of the Excelsior Manufacturing Company. Defendant Biederman appeals from that portion of the decree which adjudges him to be a stock*485holder in said company, and requires him to pay for the shares actually subscribed for by him. It will profit no one to set out the testimony.
We find a preponderance in support of the conclusions reached below, and affirm the decree. The defendants Deinzer will recover of complainant the cost of printing their brief and the usual solicitor’s fee. The cost of printing the record will be equally divided between the appellants Hamilton and Biederman. No other costs are awarded.
Grant, Montgomery, Hooker, and Moore, JJ., concurred.